Citation Nr: 0112261	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-24 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for schizophrenic 
reaction, paranoid type, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to July 
1972.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The record reflects that the veteran was told by a VA 
examiner during his October 1998 VA examination that he might 
have post-traumatic stress disorder (PTSD) rather than 
schizophrenia, and that the veteran stated that he was 
considering submitting a claim for service connection for 
PTSD.  In addition, he stated to another BVA examiner that 
same month that he wanted to be evaluated for PTSD.  The 
Board construes this as an informal claim of entitlement to 
service connection for PTSD.  In addition, the veteran's 
representative has argued that the veteran's psychiatric 
disability prevents him from obtaining gainful employment.  
The Board construes this as an informal claim of entitlement 
to a total disability rating based on unemployability due to 
service-connected disability.  The matters are referred to 
the RO for consideration and development.   



REMAND

The veteran seeks an increased evaluation for his service-
connected schizophrenic reaction, paranoid type, currently 
evaluated as 30 percent disabling.  The Board notes that the 
veteran was examined by VA for disability evaluation in 
October 1998.  The examiner, Doctor S., reported that the 
veteran stated early in the session that the interviewer did 
not like him because he was late and had long hair.  It was 
stated that the examiner continued to be supportive and 
suggested that the veteran might have PTSD rather than 
schizophrenia.  The veteran reported that he had been 
considering making a claim for service connection for PTSD.  
It was indicated by the examiner that the examination had not 
been completed by the time of the veteran's next appointment 
and so the interview had been temporarily interrupted for an 
audiology appointment.  It was stated that it was agreed that 
the veteran would return for the completion of the 
examination after his audiology appointment.  It was reported 
that when the veteran had not returned in 1-1/2 hours the 
examiner went to lunch, after informing a receptionist that 
she would see the veteran after lunch.  It was indicated that 
when the examiner returned, there was a note from the veteran 
that he would return after lunch.  The examiner reported that 
when the veteran did not return by 3:00 p.m., she was 
informed by a receptionist that the veteran had said that he 
was not comfortable with the examiner and would not return to 
complete the interview.  The examiner indicated that 
therefore, the examination was incomplete.  The diagnosis 
was: history of schizophrenia, paranoid type; rule out PTSD 
or anxiety disorder, not otherwise specified.  The GAF was 
41.  

In an addendum to a VA general medical examination performed 
two days after the above noted VA psychiatric examination, it 
was noted that the veteran stated that he had been very 
uncomfortable with the psychiatric examiner but wanted the 
current examiner to know that he had tried to cooperate.  It 
was stated that he reported that he wished to be evaluated 
for PTSD and that he was willing to do this by teleconference 
due to some travel problems.  It was stated that the veteran 
would be referred for an evaluation for PTSD via 
teleconference with a request for a different examiner.  

A December 1998 VA Report of Contact reveals that a physician 
was called regarding a tel-med session with the veteran, and 
the examiner indicated that the veteran failed to report for 
a scheduled appointment that same day.  The record does not 
contain documentation regarding any notice sent to the 
veteran regarding the scheduled session.  

The RO has subsequently issued a statement of the case and a 
supplemental statement of the case to the veteran. Neither 
documents included any reference to 38 C.F.R. § 3.655 (2000).  
In Bernard v. Brown, 4 Vet. App. 384 (1993), The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") held that before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.  The evidence of record 
does not indicate that the veteran was notified of the 
importance of the examination or the effect of failure to 
comply with the examination.  There is no evidence in the 
claims folder that the veteran was notified of the time and 
place of the appointment, or of the potential consequences of 
his failure to appear.  See 38 C.F.R. § 3.655 (2000).

On the basis of the above, the Board determines that further 
development of the evidence is essential for a proper 
appellate decision and, therefore, remands the matter to the 
RO for the following action:


1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his 
schizophrenic disability recently.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.  

2.  Following the above, the RO should 
schedule the veteran for a VA psychiatric 
examination, by an examiner who has not 
previously evaluated the veteran, to 
determine the extent of his schizophrenic 
disorder.  All necessary special studies 
or tests, including psychological testing 
and evaluation, should be accomplished as 
part of this examination.  The 
psychiatrist should indicate the proper 
diagnosis for the veteran's psychiatric 
disability.  If more than one diagnosis 
is appropriate, the examiner should, to 
the extent possible, clearly 
differentiate symptoms attributable to 
the service-connected schizophrenia and 
any nonservice-connected psychiatric 
disorder.  The psychiatric examination is 
to be conducted in accordance with the 
fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV), the full findings should be 
reported in terms of multiaxial 
diagnoses, and a Global Assessment of 
Functioning (GAF) Score must be provided.  
The examiner must comment on the 
employability of the veteran.  

The examination report should include a 
complete rationale for all opinions 
expressed. The claims folder and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  

3. The veteran must be notified of the 
potential consequences of his failure to 
report for any scheduled examination.  38 
C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address. It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the above examination is 
conducted, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  The RO must review the claims file 
and ensure that all notification and 
development action required 
by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Then the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
or if a Notice of Disagreement is 
received with regard to any other matter, 
the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




